DETAILED ACTION
	1.	This action is in response to the application filed on 3/16/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Ishiyama Hiroto JP2017085800 cited in the IDS filed on 3/16/21, Also see English translation).
Regarding claim 1: Hiroto discloses a power conversion (i.e. figures 1-8) apparatus configured to perform power conversion of AC power supplied from an AC power source (i.e. 2) into DC power (i.e. output to 3), the power conversion apparatus comprising: 
a power conversion part (i.e. 4) configured to perform power conversion through switching of a switching device (i.e. device of 4); 
an AC filter (i.e. 6) provided on a power line between the AC power source (i.e. 2) and the power conversion part (i.e. 4); and 
an isolation member (i.e. 9, 10) configured to isolate the AC filter (i.e. 6) and the power conversion part (i.e. 4) from each other, the isolation member (i.e. 9, 10) being conductive (i.e. ¶ 20), wherein the isolation member includes: 
a first surface (i.e. first surface of 9) that constitutes at least a part of a first predetermined surface of a housing part (i.e. square housing part of 9) configured to house the power conversion part (i.e. 4), the first surface (i.e. first surface of 9) being configured to cover at least a part of the power conversion part (i.e. 4) on a first predetermined surface side (i.e. side of 84), 
a second surface (i.e. surface of 10) configured to cover at least a part of one surface of the AC filter (i.e. 6) disposed outside the housing part (i.e. square housing part of 9), and a third surface (i.e. surface of 11) configured to connect the first surface (i.e. first surface of 9) and the second surface (i.e. surface of 10), and wherein the first surface (i.e. first surface of 9), the second surface (i.e. surface of 10) and the third surface (i.e. surface of 11) are integrally molded with each other so as to be conductive (i.e. molded and to be conductive via the surfaces and the case 81, ¶19).
 	Regarding claim 2: (i.e. figure 2) wherein the isolation member further includes a fourth surface (i.e. surface of 87) configured to cover at least a part of a surface of the AC filter (i.e. 6) different from the one surface, and wherein the fourth surface and the third surface are integrally molded with each other so as to be conductive (i.e. molded and to be conductive via the surfaces and the case 81, ¶19).
 	Regarding claim 3: (i.e. figure 2) further comprising an input part (i.e. input for 2) where the AC power is input, the input part being disposed in the fourth surface (i.e. surface of 87).
 	Regarding claim 4: (i.e. figure 2) wherein the input part is connected to the AC filter through a connecting part (i.e. wire 15, ¶ 33), and wherein the third surface is disposed along the input part, the AC filter, and the connecting part, and is configured to isolate the power conversion part and the AC filter from each other.
 	Regarding claim 5: (i.e. figure 2) wherein the isolation member further includes a fifth surface (i.e. bottom surface of 9) that constitutes at least a part of a second predetermined surface of the housing part, the second predetermined surface being different from the first predetermined surface (i.e. bottom surface of 9 is different from the first predetermine top surface of 9), and wherein the fifth surface and the third surface are integrally molded with each other so as to be conductive (i.e. molded and to be conductive via the surfaces and the case 81, ¶19).
 	Regarding claim 7: (i.e. figure 7) further comprising a cooling part including a fin (i.e. 21) configured to use air to cool the power conversion part.

Allowable Subject Matter
5.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838